Citation Nr: 1716431	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-11 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic disability manifested by numbness of the lower extremities (previously claimed as circulation problems), to include as secondary to a service-connected back disability, right ankle disability, and left leg disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a Board decision dated in August 2016, the claim for service connection for numbness in the lower extremities was reopened and remanded for further development.  The matter now returns to the Board for appellate consideration.  

In February 2016, the Veteran perfected an appeal of the issue of whether new and material evidence had been received to reopen a claim for service connection for depression.  As a Board video conference hearing is currently pending scheduling with regard to that issue, it is not for consideration by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, further development is required prior to adjudicating the Veteran's claim on the merits.

Pursuant to the August 2016 Board remand, the Veteran attended a VA examination in August 2016 to determine the etiology of the Veteran's bilateral lower extremity neuropathy.  The examiner was instructed to opine as to whether it was at least as likely as not that the Veteran's lower extremity disability had been aggravated by service-connected spine, right ankle and/or left leg disabilities.  The examiner, in his explanation of the Veteran's baseline level of severity, indicated that the medical records show that the Veteran first reported problems with numbness in the lower extremities in December 2010, and that "there are no records that show a complaint of neurologic symptoms in the lower extremities prior to that date."

However, in an October 1988 VA disability examination for the Veteran's right ankle, the Veteran reported having right foot decreased sensitivity and weakness in the toes in cold weather.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the opinion reached was predicated on an inaccurate medical history, the claim must be remanded so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the August 2016 opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  The examiner must review the entire record, consider the Veteran's lay statements, and specifically note the October 1988 examination showing complaints of having right foot decreased sensitivity and weakness in the toes in cold weather.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower extremity neuropathic disability has been aggravated by her service-connected spine, right ankle, and/or left leg disabilities.  The examiner must specifically address each leg, the October 1988 complaints, and the diagnosis of axonal neuropathy 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements regarding the onset of symptoms.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




